Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
1 the plurality of manufacturing cells to assemble finished goods from the raw materials; 
2 the one or more devices to move said raw materials and finished goods; 
3 just in sequence (JIS) skipped assembly recovery steps (730) for the manufacturing cells and devices; 
4 automatic cell health assessments (720) of the manufacturing cells; 
5 automatic maintenance scheduling (650) for the manufacturing cells;
6 communicating (642) predetermined assembly sequencing to the PLC; 
7 communicating (642) target assembly parameters to the PLC; 
8 communicating (720) unique assembly identification numbers to the PLC; 
9 recording (720) achieved assembly parameters in a data base; 
10 recording (722) cell level error codes from the PLC to a data base; 
11 automatic change over planning (650) for conversion of the manufacturing cells; 
12 automatic cell inventory tracking (632, 720) from the PLC to a data base; and 
13 automatic real time inventory verification (724, 726) to the PLC.  

Species 1-13 lack unity of invention because the groups do not share the same or corresponding technical feature.
Where there is no disclosure of a relationship between species (see MPEP § 806.04(b)), they are independent inventions. A requirement for restriction is permissible if there is a patentable difference between the species as claimed and there would be a serious burden on the examiner if restriction is not required. See MPEP § 803 and § 808.02. Where there is a relationship disclosed between species, such disclosed relation must be discussed and reasons advanced leading to the conclusion that the disclosed relation does not prevent restriction, in order to establish the propriety of restriction. When a requirement for restriction between either independent or distinct species is made, applicant must elect a single disclosed species even if applicant disagrees with the examiner’s restriction requirement (MPEP 808.01(a)).  
Species 1 and 2 are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case subcombination 2 has separate utility such as moving raw materials and finished goods in a warehouse not a manufacturing facility.
Species 1-2, 4-13 and 3 are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case subcombination 3 has separate utility such as instructing (728, 730) a manufacturing cell to skip manufacture of an assembly in a sequence of assemblies while manufacturing remaining assemblies in the sequence; instructing (728, 730) the loading of a shipping container with the remaining assemblies while leaving vacant a designated space in the container; and instructing (728, 730) one of the devices to take the shipping container with vacant space to a WIP store.
Species 1-3, 5-13 and 4 are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case subcombination 4 has separate utility such as storing manufacturing cell standard key performance characteristics in the data base; storing the acceptable variance to the manufacturing cell standard key performance characteristics to a data base; gathering real time manufacturing key performance characteristics within the PLC; communicating the real time key performance characteristics from the PLC; calculating the differential of real time to standard key performance characteristics; storing the differential of real time to standard key performance characteristics in the data base; automatically notifying service and maintenance PLC when the acceptable variance to the manufacturing cell standard key performance characteristics is exceeded. 
Species 1-4, 6-13, and 5 are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case subcombination 5 has separate utility such as storing standard service and maintenance instructions with spare parts lists and required tools list in the data base; recording maintenance tasks to the schedule data base; prioritizing maintenance tasks based on set urgency standards; communicating prioritized maintenance schedule to service and maintenance PLC; communicating standard service and maintenance instructions with spare parts lists and required tools list to service and maintenance PLC; and communicating standard service and maintenance instructions with spare parts lists and required tools list from service and maintenance PLC to service and maintenance portable tablet; 
Species 1-5, 7-13 and 6 are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case subcombination 6 has separate utility such as communicating part model number to be assembled to the PLC; communicate piece parts of the part model number to the PLC; communicating piece part quantities of the part model number to the PLC; and communicating assembly sequence of the piece parts to manufacture the part model number to the PLC; the communicating target assembly parameters to the PLC comprises: communicating manufacturing specifications for the part model number to the PLC; and communicating acceptable variances for the part model number to the PLC.
Species 1-6, 8-13 and 7 are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case subcombination 7 has separate utility such as communicating manufacturing specifications for the part model number to the PLC; and communicating acceptable variances for the part model number to the PLC.
Species 1-7, 9-13 and 8 are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case subcombination 8 has separate utility such as communicating the unique part number assigned of the finished assembly to the PLC for part tracking purposes.
Species 1-8, 10-13 and 9 are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case subcombination 9 has separate utility such as measuring the actual assembly specifications within the PLC; communicating the manufactured part specifications from the PLC; and recording the actual manufactured part specification to a data base.
Species 1-9, 11-13 and 10 are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case subcombination 10 has separate utility such as gathering each error code within the PLC relative to the unique assemble identification number; communicating the error code for each unique assembly identification number from the PLC; and recording the error code and unique identification number to a data base.
Species 1-10, 13 and 11 are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case subcombination 11 has separate utility such as storing standard list of change over instructions and machine kits with required tool list in the data base; storing the planned production performance in the data base; communicating real time manufacturing output performance from the PLC; storing the real time output performance in the data base; recording change over tasks to the schedule data base; scheduling changeover tasks base on real time performance compared to planned production performance; communicating prioritized changeover schedule to service and maintenance PLC; communicating instructions and machine kits with required tool list to service and maintenance PLC; and communicating instructions and machine kits with required tools list from service and maintenance PLC to service and maintenance portable tablet.
Species 1-11, 13 and 12 are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case subcombination 12 has separate utility such as storing part specific rack inventory quantities in the data base; storing part specific container inventory replenishment trigger level in the data base; fork truck operator scans container ID with portable scanner and records on fork truck tablet; fork truck operator scans manufacturing cell container location ID with portable scanner and records on fork truck tablet; fork truck operator confirms completion of replenishment of manufacturing cell on fork truck tablet; recording completion of manufacturing cell replenishment task, container ID and manufacturing cell container location ID communicated by fork truck tablet; storing replenished container part quantity in the data base; monitoring manufacturing cell part consumption from PLC; storing accumulated part consumption quantity in the data base; comparing accumulated part consumption quantity to part specific container inventory replenishment trigger level initiating manufacturing cell replenishment to fork truck tablet; communicating warehouse container location ID to fork truck tablet for container retrieval; and fork truck retrieves container.
Species 1-12 and 13 are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case subcombination 13 has separate utility such as storing part specific rack inventory quantities in the data base; storing part specific container inventory manual inventory reconciliation trigger level in the data base; fork truck operator scans container ID with portable scanner and records on fork truck tablet; fork truck operator scans manufacturing cell container location ID with portable scanner and records on fork truck tablet; fork truck operator confirms completion of replenishment of manufacturing cell on fork truck tablet; recording completion of manufacturing cell replenishment task, container ID and manufacturing cell container location ID communicated from the fork truck tablet; storing replenished container part quantity in the data base; monitoring manufacturing cell part consumption from PLC; storing accumulated part consumption quantity in the data base; comparing accumulated part consumption quantity to part specific container manual inventory reconciliation trigger level initiating manual inventory reconciliation to manufacturing cell PLC; manufacturing cell tablet displays manual inventory reconciliation screen; operator counts parts in container and compares to inventory reconciliation trigger quantity displayed on the manufacturing cell tablet; quantity matches inventory reconciliation trigger and operator confirms inventory on tablet by pressing "Yes" icon; quantity does not match container inventory reconciliation trigger and operator confirms discrepancy in inventory on tablet by pressing "No" icon; operator enters actual current container inventory quantity on manufacturing cell tablet using display key display; operator confirms entry by pressing "Accept" icon on manufacturing cell tablet display; recording actual container inventory communicated by manufacturing cell PLC; storing actual container inventory in the data base.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claim(s) are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
A telephone call was made to William Slate on 8/1/22 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896